                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

TCF INVENTORY FINANCE, INC.                          )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )         No. 1:19-CV-05528
                                                     )
PORTAGE LAKES MARINE, INC.                           )
and JOYCE RODGERS                                    )
                                                     )
               Defendants.                           )

            MOTION FOR ENTRY OF ORDER AND CONSENT JUDGMENT

       Plaintiff TCF Inventory Finance, Inc. (“TCFIF”) moves this Court for entry of a consent

judgment in this case. In support thereof, TCFIF states as follows:

       1.      TCFIF, Portage Lakes Marine, Inc., and Joyce Rodgers (collectively, the

“Parties”) have reached a settlement agreement in this case.

       2.      Pursuant to the terms of the settlement agreement, TCFIF requests entry of the

Order and Consent Judgment agreed to by the Parties and attached hereto as Exhibit A.

       WHEREFORE, Plaintiff, TCF Inventory Finance, Inc., respectfully requests that the

Court enter an Order and Consent Judgment in this case in the form attached hereto as Exhibit A

and grant such other and further relief as this Court deems proper.

                                             TCF Inventory Finance, Inc.

                                             By:    /s/ Holly H. Campbell
                                                   One of its Attorneys

                                                   William R. Bay (6181670)
                                                   wbay@thompsoncoburn.com
                                                   Thompson Coburn LLP
                                                   One US Bank Plaza
                                                   St. Louis, MO 63101
                                                   (314) 552-6000
                                                   FAX: (314) 552-7000
                                              Holly H. Campbell (6320395)
                                              hcampbell@thompsoncoburn.com
                                              Thompson Coburn LLP
                                              55 East Monroe Street
                                              37th Floor
                                              Chicago, IL 60603
                                              (312) 346-7500
                                              Fax: (312) 580-2201

                                              Attorneys for TCF Inventory Finance, Inc.


                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 1, 2020, I electronically filed the
foregoing Motion for Entry of Consent Judgment with the Clerk of the Court, using the
CM/ECF system, which sent notification of such filing to all counsel of record.


                                         /s/ Holly Campbell




                                          -2-
